      Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 1 of 33
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            April 20, 2020
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                    §
                                                  §
         Plaintiffs,                              §
VS.                                               § CIVIL ACTION NO. 4:20-CV-1115
                                                  §
                                                  §
BRYAN COLLIER, et al,                             §
                                                  §
         Defendants.

                              MEMORANDUM AND ORDER

       Before the Court is Plaintiffs’ Application for Temporary Restraining Order and Other

Injunctive Relief. (Doc. No. 1). Plaintiffs Laddy Curtis Valentine and Richard Elvin King, both

inmates at Wallace Pack Unit (“Pack Unit” or “the Unit”), a state geriatric prison, allege that

Defendants have failed to reasonably protect the inmates of the Unit from the spread of the

COVID-19 pandemic. In the face of a rapidly growing pandemic, the inmates of Pack Unit, who

are disproportionately elderly and ill, fear the health repercussions if the virus made its way into

the Unit. Plaintiffs accordingly request emergency injunctive relief, in the form of protective health

measures that help prevent transmission of the coronavirus. After considering all motions and

evidence submitted by parties, live testimony presented at the April 16, 2020 evidentiary hearing,

and all relevant law, the Court granted Plaintiffs’ application as a preliminary injunction. (Doc.

No. 40). It now issues this accompanying Memorandum and Order to explain the legal and factual

findings that underlie the Court’s Preliminary Injunction Order.




                                                  1
     Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 2 of 33



I.     BACKGROUND

       A. Procedural History

       Plaintiffs Laddy Curtis Valentine and Richard Elvin King filed the present case on March

30, 2020. (Doc. No. 1). Plaintiffs are both inmates housed at Wallace Pack Unit, a state prison run

by the Texas Department of Criminal Justice (TDCJ) in unincorporated Grimes County, Texas. Id.

at 3. In their Complaint, Plaintiffs allege that Defendants TDCJ Executive Director Bryan Collier,

Pack Unit Warden Robert Herrera, and TDCJ are not taking proper measures to prevent

transmission of COVID-19 within Pack Unit. Id. at 1–2. Plaintiffs allege violations of their Eighth

and Fourteenth Amendment rights, as well as the Americans with Disabilities Act (ADA), and

seek injunctive relief on behalf of themselves and a proposed class of all inmates who currently

are or who in the future will be incarcerated at Pack Unit. Plaintiffs included their Application for

Temporary Restraining Order and Preliminary Injunction with their Complaint. Id. at 31–34.

       The case was initially assigned to Judge Kenneth Hoyt, but by agreement of the judges, the

case was transferred before this Court because Plaintiffs had marked the case as related to Cole v.

Collier, No. 4:14-cv-1698, which this Court has presided over for the past six years. (Doc. No. 2).

The case continues because defendants have, in material respects, not always been in compliance

with the terms of the agreed settlement. Upon receipt of this case, the Court set a telephonic hearing

for the afternoon of April 2, 2020. (Doc. No. 3). Before the hearing, Defendants filed a Motion to

Transfer Case, arguing that the case should be transferred back to Judge Hoyt or placed back in

the random assignment system because the present case is unrelated to Cole. (Doc. No. 17). At the

telephonic hearing, the Court declined to hear any evidence or make any decisions while the

Motion to Transfer remained pending. Plaintiffs agreed to file their response to Defendants’




                                                  2
     Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 3 of 33



Motion to Transfer the next day and, acknowledging the urgency of the situation, the Court agreed

to rule on the Motion expeditiously.

       On April 6, 2020, the Court denied Defendants’ Motion to Transfer, finding that the present

case is related to Cole based on similarities in parties, potential class members, relevant facts, and

potential relief. (Doc. No. 20). The Court also ordered a telephonic conference for later that

afternoon. (Doc. No. 21). At the telephonic conference, parties reported that they had discussed

potential resolutions and were continuing such discussions. The Court set a follow-up telephonic

conference for Tuesday, April 13, 2020. (Doc. No. 22). At the April 13th conference, Plaintiffs

reported that discussions had not been successful and that Defendants had refused to implement

most measures that Plaintiffs considered essential. The Court requested that Plaintiffs file an

updated proposed Temporary Restraining Order, specifying the measures on which they still seek

relief. Defendants also alleged that, as of April 13th, there were no cases of COVID-19 in Pack

Unit. Defendants reported that ten inmates and three staff members at Pack Unit had been tested

for COVID-19; all had received negative results. Defendants did not have a plan for systematic

testing of inmates; rather, individuals who were tested at that point had gone to the hospital for

unrelated medical treatment and the hospital had determined that they should be tested.

       The next day, Tuesday, April 14, 2020, at 2:18 PM, the Court received an email from

Defendants requesting a telephonic conference with the Court that afternoon. The Court set a

hearing for 3:30 PM. At the hearing, Defendants reported that an inmate at Pack Unit, Leonard

Clerkly, had been transported to the hospital in the early morning hours of Saturday, April 11,

2020 for emergency care and passed away hours later. Preliminary autopsy results showed that he

tested positive for COVID-19. A press release by TDCJ later that day noted that Mr. Clerkly was

62 years old and was transported to the hospital because he had difficulty breathing. COVID-19



                                                  3
     Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 4 of 33



Updates, TDCJ (Apr. 14, 2020), https://www.tdcj.texas.gov/covid-19/index2.html. Defendants

reported that Pack Unit had been placed on precautionary lockdown on April 14th, and Mr.

Clerkly’s dorm was now on medical restriction. All inmates in Mr. Clerkly’s dorm and all inmates

at Pack who are 65 years old or older were given masks to wear. Defendants’ counsel was unaware

of any plans to provide masks to any other inmates. The University of Texas Medical Branch

(UTMB) agreed to test the fifty-three inmates who were housed in the same dorm as Mr. Clerkly,

but there were no plans to test the other inmates at Pack Unit. The Court ordered an evidentiary

hearing for Thursday, April 16, 2020, at 1:30 PM.

       B. Evidentiary Hearing

       Prior to the hearing, Defendants notified the Court that they would not present any live

testimony at the evidentiary hearing. Defendants instead rely on their response in opposition to

Plaintiffs’ requested relief and accompanying exhibits, which they submitted on the evening of

April 15, 2020. (Doc. Nos. 35, 36). Defendants filed evidence of new measures taken at Pack Unit,

most of which were put in place on April 14th and 15th. Defendants’ exhibits included declarations

by TDCJ Deputy Executive Director Oscar Mendoza, Pack Unit Senior Warden Robert Herrera,

and Director of Health Services at TDCJ Dr. Lannette Linthicum, as well as a declaration on the

status of Plaintiffs’ Step One grievances. Defendants also filed copies of TDCJ’s Correctional

Managed Health Care (CMHC) Infection Control Policy B-14.52, which outlines management and

control measures in response to the spread of COVID-19; photos of Pack Unit; and a copy of the

CDC’s guidelines for correction and detention facilities. Plaintiffs had previously filed

declarations for all witnesses who would testify at the evidentiary hearing, described infra, as well

as a declaration by Dr. Robert Cohen, a physician and expert on correctional medicine.




                                                 4
       Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 5 of 33



        The evidentiary hearing took place telephonically on April 16, 2020. Counsel for both

parties were present. Plaintiffs presented three expert witnesses and both Plaintiffs for live

testimony.

   •    Dr. Joseph Gathe is a physician and infectious disease specialist practicing in Houston,

        Texas. He is board-certified in internal medicine and infectious diseases. He has been

        diagnosing and treating patients exposed to COVID-19. He was accepted as an expert in

        infectious diseases without objection. His testimony focused on how quickly COVID-19

        can spread in confined spaces like prisons, and the measures that needed to be implemented

        at Pack Unit to keep inmates safe and healthy.

   •    Dr. Eldon Vail is the former Secretary of the Washington State Department of Corrections

        (WDOC). He has almost thirty-five years of experience as a corrections administrator, and

        over a decade experience as the Secretary and Deputy Secretary of the WDOC. He oversaw

        a severe flu epidemic at a Washington state prison while he was overseeing the WDOC.

        He also consulted the WDOC in its COVID command center a week before the hearing.

        He was accepted as an expert without objection. His testimony focused on the necessity

        and feasibility of various measures that Pack Unit should take in the face of the pandemic,

        given his previous experience managing a similarly contagious outbreak. Dr. Vail had

        previously visited Pack Unit, and so, he was able to testify on measures Pack Unit

        specifically could and should take.

   •    Dr. Jeremy Young is a physician and associate professor of practicing and teaching at

        Ohio State University. He is board-certified in internal medicine and infectious diseases.

        He also holds a Master of Public Health. Before returning to Ohio State in 2019, Dr. Young

        worked on controlling the spread of infectious diseases such as HIV and hepatitis C in the



                                                 5
       Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 6 of 33



        Illinois state prison system for approximately ten years. He was accepted as an expert

        without objection. Dr. Young’s testimony focused on the threat that COVID-19 poses to

        prisons in particular and the necessity of certain measures to keep inmates safe and healthy.

        Defendants chose not to cross-examine Dr. Young.

   •    Laddy Curtis Valentine and Richard Elvin King are Plaintiffs in this case. They have

        been living in Pack Unit for about six and nine years, respectively. Both are over 65 years

        old and have chronic medical conditions that make them more vulnerable to severe illness

        or death if they are infected with COVID-19. Both testified to the current conditions at

        Pack Unit, both before and after the recent death of Mr. Clerkly, as well as what concerned

        them about TDCJ’s response to the ongoing pandemic. Defendants chose not to cross-

        examine either Mr. Valentine or Mr. King.

        Defendants did not present any live testimony; none of their declarants were made available

for cross-examination by Plaintiffs. Both parties were given the opportunity to present oral

argument after close of evidence.

        The Court issued a Preliminary Injunction Order that evening. (Doc. No. 40). In its Order,

the Court stated that it would publish shortly a memorandum and order, explaining its reasoning.

Accordingly, the Court explains the factual and legal basis for issuing its Preliminary Injunction

Order here.

        Prior to the issuance of this Memorandum and Order, Defendants filed an appeal of the

Court’s Preliminary Injunction Order with the Fifth Circuit. (Doc. No. 45). Defendants also filed

an Emergency Motion to Stay before this Court, asking that it stay the effect of its Preliminary

Injunction Order pending appeal. (Doc. No. 46). This Court granted a five-day stay, staying the




                                                 6
       Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 7 of 33



Preliminary Injunction Order until Wednesday, April 22, 2020, at 5 PM. (Doc. No. 47). In the

Order, the Court also informed the parties that they could apply for an extension of the stay. Id.

II.        FINDINGS OF FACT

           After reviewing the exhibits submitted by both parties and considering the live testimony

of witnesses at the evidentiary hearing, the Court makes the following findings of fact. Where

Defendants have not challenged or refuted a fact presented by Plaintiffs, the Court accepts that fact

as true.

      1. Pack Unit is a Type I Geriatric Facility, which houses a high number of elderly and disabled

           prisoners. (Doc. No. 14 ¶ 10). The Unit currently houses 1,248 offenders, 827 of whom are

           65 years old or older. (Doc. No. 35-4, at 3). As the Court knows from its own visit to the

           Pack Unit, the Unit is a dormitory-style prison, where each inmate has a small cubicle, built

           with a half-wall. (Doc. No. 14 ¶ 12; Doc. No. 35-4, at 3). Each dorm holds between 54 and

           107 inmates, except the two wheelchair dorms, which house 30 inmates each. (Doc. No.

           35-4, at 3). Pack Unit has a medical infirmary that is always available to inmates. Id. The

           infirmary has twelve beds and a small medical staff, but no physicians. Id.

      2. It is undisputed that Pack Unit has a population that is predominantly and

           disproportionately elderly and ill.

      3. The COVID-19 pandemic has presented a serious public health emergency to the United

           States. (Tr. 10:18–24).1 COVID-19 is a respiratory illness that primarily spreads between

           people who come within approximately six feet of each other. (Doc. No. 36-3, at 2). It can

           also infect a person who touches a contaminated surface and then touches his own nose,



1
 All citations to the transcript of the April 16, 2020 evidentiary hearing are designated (Tr.
XX:XX).

                                                    7
 Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 8 of 33



   eyes, or mouth. Id. Those who become infected can become seriously ill and die from the

   disease. Id. Those over the age of 65 and with comorbid conditions, like lung disease,

   chronic obstructive pulmonary disease (COPD), heart disease, hypertension, diabetes,

   cancer, or a weakened immune system are at higher risk of serious illness or death. Id.;

   (Doc. No. 12 ¶¶ 17, 19–21; Doc. No. 13, at 10–11; Tr. 13:14–22).

4. There are currently no vaccines or FDA-approved cures for COVID-19. (Doc. No. 12 ¶ 16).

   Those who develop moderate or severe symptoms require hospitalization. Id. ¶ 18. Those

   who become seriously ill may need intubation and mechanical ventilation. Id. ¶ 17. Pack

   Unit does not have a hospital on site and must transfer patients to local hospitals for this

   type of care. (Doc. No. 35–4, at 3; Doc. No. 13, at 13–14).

5. Communicable diseases are more easily transmitted in prison population. This is because

   of the congregative nature of prisons. (Doc. No. 12 ¶ 23; Doc. No. 13, at 6–7; Tr. 84:23–

   85:8). Similarly, other densely packed environments, like nursing homes and cruise ships,

   are also highly conducive to rapid spread of disease. (Doc. No. 12 ¶ 23; Tr. 95:14–10). This

   is especially true in environments with dorm-style living arrangements, where many

   individuals share the same, open sleeping space and bathroom. (Doc. No. 12 ¶ 23; Tr. 33:1–

   12). Additionally, prisons tend to lack resources to treat and control spread once a disease

   has been introduced into the population. (Doc. No. 13, at 7–8; Tr. 84:23–85:8). Prison

   populations also tend to consist of people who are more likely to have underlying

   comorbidities. (Tr. 84:23–85:19).

6. COVID-19 is no different in this respect, and spreads easily through prison environments.

   In fact, COVID-19 is even more easily spread than some diseases because of its long

   incubation period and asymptomatic presentation in some people. (Doc. No. 12 ¶ 14; Tr.



                                            8
 Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 9 of 33



   94:4–13). Additionally, some individuals who are symptomatic and in close quarters with

   other people can become “superspreaders,” and spread COVID-19 to many others. (Tr.

   86:3–19, 95:21–10).

7. The CMHC created a coronavirus policy, B-14.52, Coronavirus Disease 2019 (COVID-19)

   on March 20, 2020. (Doc. No. 36-9 ¶ 4). The policy was updated on March 27, 2020, after

   the Center for Disease Control (CDC) issued its guidance to correctional institutions on

   March 23, 2020. Id. ¶ 6. It was updated again on April 2, 2020, then once more, after an

   inmate died at Pack Unit, on April 15, 2020. Id. ¶ 7–8. These policies are equally applicable

   to all TDCJ facilities and do not include additional or tailored requirements for Pack Unit

   or units that have particularly vulnerable populations. (Doc. Nos. 36-3, 36-5, 36-6).

8. On April 11, 2020, Leonard Clerkly, an inmate at Pack Unit, was transferred to the hospital

   because of difficulty breathing. He was pronounced dead at 5:25 AM. Preliminary autopsy

   results indicate that he died because of viral pneumonia due to COVID-19. COVID-19

   TDCJ Update, TDCJ (Apr. 14, 2020), https://www.tdcj.texas.gov/covid-19/index2.html.

   TDCJ was informed of Mr. Clerkly’s positive test result around 5:30 PM on April 13, 2020.

   (Doc. No. 36-9 ¶ 11).

9. On April 14, 2020, Pack Unit was placed on precautionary lockdown. (Doc. No. 35-4, at

   4). Pursuant to the lockdown, all transfers to and from the Unit, other than those that are

   medically necessary, have stopped. Inmates are confined to their dorms other than for

   medical care and scheduled showers. Those inmates in Mr. Clerkly’s dorm are placed on

   medical restriction, and thus, have their temperatures taken twice a day. Id. at 4–5. On April

   15, 2020, TDCJ began giving all inmates cloth masks, which could be switched out once a

   day to be laundered. Id. at 5. If no other COVID-19 cases are confirmed in the Unit, the



                                             9
Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 10 of 33



   lockdown will be lifted on April 25, 2020. Otherwise, Pack Unit will continue to be locked

   down for an additional fourteen days from the last known symptom. Id. at 5.

10. Beginning April 6, 2020, inmates could request additional soap at no cost. (Doc. No. 35-4,

   at 3).

11. However, TDCJ has refused to give inmates alcohol-based hand sanitizer or disposable

   paper towels, citing that they are both flammable, hand sanitizer can be ingested, and paper

   towels can be hoarded or used to damage the plumbing system. (Doc. No. 35-4, at 3–4).

   Inmates have always had access to items like paper, books, cotton clothing, and towels,

   which are all flammable and can be used to damage plumbing. (Tr. 66:13–18). Neither

   party was able to name a single example of inmates drinking or setting fire to hand sanitizer,

   or misusing paper towels in the past, even when these items were made available to inmates

   outside of Texas. (Tr. 24:14–25:3, 29:6–16, 30:10–18, 41:21–42:5, 45:6–21, 49:15–50:5,

   66:6–12). TDCJ also refuses to give inmates facial tissue or additional toilet paper. (Tr.

   65:10–12). Despite these policies, TDCJ posters and pamphlets instruct inmates to use

   alcohol-based hand sanitizer and facial tissues when practicing good hygiene. (Doc. No.

   35-3; Tr. 65:13–22). Until April 2, 2020, TDCJ’s official policy also recommend that staff

   and inmates use hand sanitizer with at least 60% alcohol and tissues to prevent transmission.

   (Doc. No. 36-3, at 3; Doc. No. 36-5, at 4; Doc. No. 36-6, at 4). TDCJ staff are instructed

   to carry alcohol-based hand sanitizer for their own use. (Doc. No. 36-6, at 13).

12. Hand sanitizer is an important part of preventing transmission. (Doc. No. 12 ¶ 30). Studies

   have shown that access to hand sanitizer improves hand hygiene, because it is easier to

   access than soap and water. (Tr. 91:22–92:21). Accordingly, the CDC also recommends

   use of alcohol-based hand sanitizers and instructs prisons to consider allowing access to



                                            10
Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 11 of 33



   inmates. (Doc. No. 36-10, at 9). Other state prisons outside of Texas have lifted the ban on

   alcohol-based sanitizers, both in response to previous outbreaks of communicable diseases

   and in response to the present COVID-19 pandemic. (Tr. 45:9–21, 49:4–7, 49:18–50:5).

13. On April 15, 2020, TDCJ began providing its inmate janitors clean masks and gloves at

   the beginning of each twelve-hour shift. (Doc. No. 35-4, at 4). However, at Pack Unit,

   when inmate janitors work in pairs, each pair of janitors is given only one set of gloves to

   share for the duration of the shift. (Tr. 80:2–14). For gloves to be effective in protecting

   the wearer and preventing transfer of the virus between surfaces, they need to be changed

   out for clean gloves whenever soiled. (Tr. 37:22–9, 93:12–25). Additionally, while TDCJ

   does provide inmate janitors with CDC-approved cleaning supplies, (Doc. No. 35-4, at 4),

   they fail to provide janitors with enough product to sustain any amount of repetitive

   cleaning throughout a twelve-hour shift, (Tr. 78:5–79:8). TDCJ has not increased the

   number of inmate janitors since the onset of the pandemic. (Tr. 78:2–4). It is necessary to

   clean high-touch areas frequently, multiple times a day, to prevent transmission. (Tr. 37:5–

   21, 92:22–93:12). The CDC guidelines accordingly instruct prisons to clean and disinfect

   frequently touched areas several times a day, with appropriate cleaners. (Doc. No. 36-10,

   at 10).

14. Each inmate is responsible for cleaning his own cubicle. Once a day, a TDCJ officer sprays

   a bleach solution into each cubicle. (Doc. No. 35-4, at 4; Tr. 79:16–80:1). A spray bottle

   of disinfectant cleaner is also available in the dorm for inmates to use. (Doc. No. 35-4, at

   4).

15. TDCJ has put up posters with information about COVID-19, how to prevent transmission,

   and notice that they had waived all medical copays for the duration of the pandemic. (Doc.



                                           11
Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 12 of 33



   No. 35-4, at 6; Doc. No. 36-9, at 5; Tr. 80:15–20). However, TDCJ has not communicated

   orally to the inmates any of this information, through live or video presentations, nor have

   they invited inmates to ask questions about the disease or its prevention. (Tr. 67:11–21,

   80:21–24). Signs are not sufficient for inmate education, as inmates who cannot read,

   cannot read well, or cannot understand English will not receive information in this way.

   (Tr. 35:1–36:4, 94:14–95:5). There are inmates at Pack Unit who are illiterate or cannot

   read English; the current signs are not accessible to them. (Tr. 68:18–69:6). Presumably

   for this reason, TDCJ presents educational videos on protection from excessive heat and

   cold twice a week to all inmates. (Tr. 36:22–37:4, 67:22–68:17). The CDC guidelines

   require educational materials to be accessible by non-English speakers, those with low-

   literacy, and those with disabilities. (Doc. No. 36-10, at 11).

16. Pack Unit has tested the 53 inmates housed in Mr. Clerkly’s former dorm. As of April 16,

   2020, a total of 64 inmates from Pack Unit have been tested. (Tr. 126:14–24). There is no

   plan or intent to test the remaining Pack Unit population. (Doc. No. 36-9 ¶ 13). There is no

   evidence that TDCJ intends to trace Mr. Clerkly’s contacts and test those individuals.

   Where there is no contact tracing and where COVID-19 has already been inside Pack Unit,

   blanket testing is necessary to contain an outbreak, because COVID-19 can spread even

   when those infected are asymptomatic or have mild symptoms. (Tr. 14:2–16:9, 91:7–21).

17. Inmates are not six feet apart from each other when they are in their dorms. (Doc. No. 35-

   4, at 6; Tr. 63:1–7). The cubicles cannot be easily altered. (Doc. No. 35-4, at 6). There is a

   dorm in the E building that is currently unused, although there is no apparent or presented

   reason why it cannot be used to spread out inmates from other dorms. (Tr. 75:17–76:13).




                                            12
Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 13 of 33



   The gymnasium cannot be used as living quarters because it is not air-conditioned. (Doc.

   No. 35-4, at 6).

18. Prior to the precautionary lockdown, only two dorms were allowed in the dining hall at a

   given time. This lowered the density of inmates in the dining hall, but still did not allow

   for strict social distancing of six feet. (Doc. No. 35-4, at 6; Tr. 70:1–4). Feeding inmates

   with strict social distancing enforcement would require about fourteen hours of feeding

   every day. (Doc. No. 35-4, at 6). Currently, while inmates are on precautionary lockdown,

   they are fed in their housing areas. Id. at 5.

19. Prior to the precautionary lockdown, inmates were told to keep six feet of distance between

   themselves and others in open, common areas, “where feasible.” Id. at 5–6. However,

   TDCJ has no policies that call for enforcement of this distance, even where possible.

   Inmates are often within six feet of each other, even when it is possible to socially distance.

   (Tr. 63:5–7, 69:7–70:4, 70:18–24).

20. Prior to the precautionary lockdown, transfers between units were minimized, but still

   allowed upon agency or medical needs, as determined on a case-by-case basis. (Doc. No.

   36-9, at 5). Individuals being transferred were screened only for visible symptoms or fevers

   before being integrated with the general population. Id. Individuals were seated in every

   other seat if transferred in a bus; only one inmate was transferred at a time in a van. Id. The

   CDC guidelines instruct prisons to restrict transfers to those that are “absolutely necessary.”

   (Doc. No. 36-10, at 10).

21. Defendants did not present any evidence on the medical adequacy of their current policies

   or their implementation of those policies. Plaintiffs’ medical experts both evaluated

   measures taken in Pack Unit and found them to be deeply inadequate to care for the Unit’s



                                              13
       Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 14 of 33



          inmate population. (Doc. No. 12 ¶ 22; Doc. No. 13, at 11–12 (finding measures to be

          “grossly inadequate”); Tr. 18:3–16; 95:6–10 (finding measures to be “woefully

          inadequate”)).

       22. Defendants did not present any evidence of cost or budgetary impact of various measures.

       23. Defendants did not present any plans or intent to create plans for reevaluating the need for

          hand sanitizer and paper towels, or an ability to provide comparable alternatives.

          Defendants did not present any plans or intent to design plans for expanding testing,

          triaging available tests, coordinating early release to reduce prison populations, or enacting

          new measures after precautionary lockdown is lifted.

III.      PRELIMINARY INJUNCTION ANALYSIS

          Plaintiffs challenge the constitutionality of the conditions of their confinement in Pack Unit

during the COVID-19 pandemic. Plaintiffs seek preliminary injunctive relief under 42 U.S.C.

§ 1983 to protect the health and safety of inmates housed in the Unit.

          To receive injunctive relief, Plaintiffs must show: “(1) there is a substantial likelihood that

the movant will prevail on the merits; (2) there is a substantial threat that irreparable harm will

result if the injunction is not granted; (3) the threatened injury outweighs the threatened harm to

the defendant; and (4) the granting of the [] injunction will not disserve the public interest.” Clark

v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987) (citing Canal Auth. of Fla. v. Callaway, 489 F.2d

567, 572–73 (5th Cir. 1974)); see Parker v. Ryan, 960 F.2d 543, 545 (5th Cir. 1992) (“[T]he

requirements of [R]ule 65 apply to all injunctions.”).

          A. Substantial Likelihood of Success on the Merits

          Plaintiffs allege that Defendants’ failure to implement adequate protections against

COVID-19 transmission in Pack Unit constitutes cruel and unusual punishment in violation of the



                                                    14
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 15 of 33



Eighth and Fourteenth Amendments. Defendants argue that Plaintiffs cannot show a substantial

likelihood of success on this claim because (i) Plaintiffs did not properly exhaust their

administrative remedies as required by the Prison Litigation Reform Act of 1995 (the “PLRA”),

and (ii) Plaintiffs cannot prevail on the merits of their constitutional and ADA claims. Because the

Court concludes that Plaintiffs are substantially likely to prevail on their Eighth Amendment claim,

the Court does not address Plaintiffs’ claims under the ADA. The Court will examine the

exhaustion issue before proceeding to the substance of Plaintiffs’ constitutional claim.

                 i. Plaintiffs’ claims are not barred by the PLRA’s exhaustion requirement.

          Defendants contend that Plaintiffs cannot establish a substantial likelihood of success on

the merits because, as a threshold matter, they did not properly exhaust their administrative

remedies as required by the PLRA. The parties do not dispute that Plaintiffs have not fully

exhausted TDCJ’s administrative process. However, because no administrative remedy was

available, the Court concludes that Plaintiffs were not obligated to exhaust prior to bringing this

action.

          The PLRA mandates that an inmate exhaust “such administrative remedies as are available”

before bringing suit to challenge prison conditions. 42 U.S.C. § 1997e(a). The benefit of the

PLRA’s exhaustion requirement is to “allow[] a prison to address complaints about the program it

administers before being subjected to suit, reduc[e] litigation to the extent complaints are

satisfactorily resolved, and improv[e] litigation that does occur by leading to the preparation of a

useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007). The exhaustion requirement is

“mandatory,” Woodford v. Ngo, 548 U.S. 81, 85 (2006), and courts may not excuse an inmate’s

failure to exhaust because of “special circumstances,” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016).




                                                  15
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 16 of 33



        However, the PLRA has a “built-in exception to the exhaustion requirement: A prisoner

need not exhaust remedies if they are not ‘available.’” Id. at 1855. The exhaustion requirement in

this way “hinges on the ‘availab[ility]’ of administrative remedies.” Id. at 1858. The Supreme

Court has explained that the ordinary meaning of “available” is “capable of use for the

accomplishment of a purpose.” Id. at 1858 (quoting Booth v. Churner, 532 U.S. 731, 737 (2001)).

Accordingly, an inmate is required to exhaust only those grievance procedures that are “‘capable

of use’ to obtain ‘some relief for the action complained of.’” Id. at 1859 (quoting Booth, 532 U.S.

at 738). The Supreme Court identified three examples of circumstances “in which an

administrative remedy, although officially on the books, is not capable of use to obtain relief”:

(1) when the procedure “operates as a simple dead end,” such that the procedure is not “‘capable

of use’ for the pertinent purpose,” (2) when the procedure is “so opaque that it becomes,

practically speaking, incapable of use,” and (3) when prison administrators thwart the use of the

procedure “through machination, misrepresentation, or intimidation.” Id. at 1859–60.

        In light of the alarming speed with which COVID-19 has ravaged our country and prisons,

TDCJ’s administrative remedy is not “capable of use” to obtain the relief Plaintiffs seek. TDCJ’s

grievance procedures require that inmates complete a lengthy two-step grievance process before

their claim is considered exhausted. Rosa v. Littles, 336 F. App’x 424, 428 (5th Cir. 2009) (citing

Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004)). Inmates must first file a Step One

grievance within fifteen days of the alleged incident. Rosa v. Littles, 336 F. App’x 424, 428 (5th

Cir. 2009) (citing Grievance Manual, ch. III, p.11). Inmates may then appeal the Warden’s decision

on the Step One grievance by filing a Step Two grievance. Id. (citing Grievance Manual, ch. V,

p.1).




                                                16
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 17 of 33



         In this case, Plaintiffs filed Step One grievances on April 1 and April 2, 2020. (Doc. No.

36-1). Under TDCJ’s grievance procedures, however, TDCJ is not required to respond to the Step

One grievances until May 11 and May 12, 2020, respectively, at the earliest—as Defendants

emphasized in their filings, TDCJ may seek an extension under the Offender Grievance Operations

Manual. (Doc. No. 36, at 7; Doc. No. 36-1, at 2). Upon receiving the Warden’s decision, Plaintiffs

would then need to file Step Two grievances, which would delay any form of relief even further.

Such delay, however, precludes any relief to Plaintiffs given how rapidly COVID-19 spreads. The

experience of detention facilities across the nation presents alarming examples. At Rikers Island

jail in New York City, the number of confirmed cases soared from one to nearly 200 in just twelve

days. See Miranda Bryant, Coronavirus Spread at Rikers Is a “Public Health Disaster,” Says

Jail’s   Top   Doctor,    The   Guardian    (Apr.     1,   2020),   https://www.theguardian.com/us-

news/2020/apr/01/rikers-island-jail-coronavirus-public-health-disaster. At the Cook County jail in

Chicago, the number of confirmed cases went from two to 101 inmates and a dozen employees in

a single week. See Timothy Williams et al., As Coronavirus Spreads Behind Bars, Should Inmates

Get Out?, N.Y. Times (Mar. 30, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-

prisons-jails.html. Indeed, the coronavirus has spread quickly through TDCJ facilities: over the

past six days, the number of infected TDCJ employees and staff rose from 72 to 183, and the

number of infected inmates rose from 167 to 376. See COVID-19 Updates, TDCJ (Apr. 11, 2020),

https://www.tdcj.texas.gov/covid-19/index2.html; COVID-19 Updates, TDCJ (Apr. 18, 2020),

https://www.tdcj.texas.gov/covid-19/index.html. Pack Unit itself has already had one inmate die

because of COVID-19, before TDCJ confirmed a single case in the Unit.

         Where, as here, the circumstances present an imminent danger, TDCJ’s lengthy

administrative procedure, which TDCJ may choose to extend at will, presents no “possibility of




                                                 17
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 18 of 33



some relief.” Ross, 136 S. Ct. at 1859. Indeed, the Seventh Circuit has opined that “there is no duty

to exhaust, in a situation of imminent danger, if there are no administrative remedies for warding

off such a danger.” Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1173 (7th Cir. 2010).2 Such

imminent danger is present here. Under TDCJ’s grievance procedure, TDCJ is not required to

respond to Plaintiffs’ first grievances for at least another three weeks—during which time COVID-

19 may have spread throughout Pack Unit, as it has done in several facilities across the country,

rendering Plaintiffs’ grievances moot. And TDCJ has pointed to no emergency procedures that

Plaintiffs could avail themselves of that would expedite its review of either Step One or Step Two

grievances. Cf. id. at 1174 (finding an available remedy where Illinois had created an emergency

grievance procedure that expedited review of certain urgent medical complaints). Under these

circumstances, the Court concludes that there is no available remedy and thus, Plaintiffs were not

obligated to exhaust prior to bringing this action.

           ii. Plaintiffs have established a substantial likelihood of success on their Eighth
           Amendment conditions-of-confinement claim.

       The government has a constitutional duty to protect those it detains from conditions of

confinement that create “a substantial risk of serious harm.” Farmer v. Brennan, 511 U.S. 825,

834 (1994). This duty extends to providing “adequate . . . medical care” and “tak[ing] reasonable

measures to guarantee the safety of the inmates.” Id. at 832.

       However, “a prison official may be held liable under the Eighth Amendment for denying

humane conditions of confinement only if he knows that inmates face a substantial risk of serious

harm and disregards that risk by failing to take reasonable measures to abate it.” Id. at 847. Thus,




2
 Although Fletcher was decided before Ross, Fletcher’s reasoning that administrative remedies
may offer no remedy at all in situations of imminent danger is consistent with Ross’s holding that
the PLRA’s exhaustion requirement is exempted when there are no available remedies.

                                                 18
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 19 of 33



to establish an Eighth Amendment violation based on a failure to prevent harm, an inmate must

show both that “he is incarcerated under conditions posing a substantial risk of serious harm” and

that prison officials’ failure to act manifests “deliberate indifference” toward that risk. Id. at 834.

       Defendants do not dispute that COVID-19 poses a substantial risk of serious harm to

Plaintiffs. Prisons are highly conducive to the spread of COVID-19 and Pack Unit has already

reported one confirmed case of COVID-19, which resulted in the death of 62-year-old inmate

Leonard Clerkly. Because Mr. Clerkly had not been recently transported, he must have contracted

COVID-19 while he was in Pack Unit. As Dr. Young summarized at the evidentiary hearing, Pack

Unit is a “tinderbox” and “the spark has been lit.” (Tr. 93:14–17, 95:14–21). Moreover, Mr.

Clerkly was not an outlier in his vulnerability. As a Type I Geriatric prison, Pack Unit is home to

a large population of inmates that are over fifty years old, have serious pre-existing health

conditions, or both. The CDC warns that these are precisely the type of people most at risk for

serious illness from COVID-19. The current pandemic presents a substantial risk of serious harm

and death to Pack Unit’s current residents.

       Defendants argue, however, that Plaintiffs cannot establish that TDCJ has responded to

this substantial risk of death and serious harm with deliberate indifference. A prison official acts

with deliberate indifference if “the official knows of and disregards an excessive risk to inmate

health or safety.” Farmer, 511 U.S. at 837. Because deliberate indifference requires knowledge of

the risk, “mere negligence” does not satisfy the deliberate indifference standard. Wilson v. Seiter,

501 U.S. 294, 305 (1991). An official demonstrates disregard of a known risk by “failing to take

reasonable measures to abate it.” Farmer, 511 U.S. at 847. Accordingly, “prison officials who act

reasonably cannot be found liable under the Cruel and Unusual Punishments Clause.” Id. at 845.

Only officials that “recklessly” or “consciously” disregard a known substantial risk of serious harm



                                                  19
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 20 of 33



act with deliberate indifference. Id. at 836. Whether an official is acting recklessly “should be

determined in light of the prison authorities’ current attitudes and conduct,” both “at the time suit

is brought and persisting thereafter.” Id. at 845 (internal citation omitted). Past actions and conduct

are relevant as well. Defendants’ conduct must be viewed in conjunction with Defendants’ failure

to live up to the commitments they voluntarily assumed in the settlement of the related case of

Cole v. Collier.

       Defendants cannot, and do not, dispute that they have knowledge of the substantial risk

that COVID-19 poses to the men of Pack Unit. “[A] factfinder may conclude that a prison official

knew of a substantial risk from the very fact that the risk was obvious.” Id. at 842. The risk of

COVID-19 is obvious. One person incarcerated at Pack Unit has died from COVID-19 and we are

seeing COVID-19 spread like wildfire in prisons, jails, and detention facilities within TDCJ’s

system, the country, and the world.

       Instead, Defendants argue that Plaintiffs cannot demonstrate deliberate indifference

because “TDCJ, and specifically, the Pack Unit are taking copious measures in response to the

COVID-19 pandemic.” (Doc. No. 36, at 20). The question before the Court is not, however,

whether Defendants’ measures are copious, but whether they reasonably abate the risk of COVID-

19 transmission.

       As discussed in detail above, Defendants claim to have adopted various TDCJ-wide

measures before the first positive test at Pack Unit. See supra at 9–13. Mr. Clerkly died on April

11, 2020. Beginning on April 14, 2020, Pack Unit was placed on lockdown and the fifty-three men

in Mr. Clerkly’s dorm were placed in medical restriction. Defendants also claim that, beginning

April 15, 2020, all inmates have been given cloth masks and janitors are given clean gloves and

masks for each twelve-hour shift. Sixty-four total inmates at Pack Unit have also been tested for



                                                  20
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 21 of 33



COVID-19, including the fifty-three people in Mr. Clerkly’s dorm. The Court has not been notified

of any results of those tests.

        Some of these measures adopted by TDCJ are so essential that they have become

ubiquitous. Employee screenings, copay waivers, visit suspensions, masks for staff, and unlimited

soap access are becoming the norm in prisons across the country. But it would not be reasonable

to stop with those measures given the nature and magnitude of this pandemic, as TDCJ has

effectively acknowledged by developing CMHC Policy B-14.52. The Court notes that many of the

measures set out in this policy were not implemented under after the commencement of this lawsuit,

and some were not adopted until the day before this Court’s evidentiary hearing. Even so,

Defendant’s actions fall short of their own policy and do not reasonably abate the extremely high

risks facing the inmates in Pack Unit.

        Consider cleanliness. Defendants claim to have “ordered enhanced cleaning and

disinfection of its facilities.” (Doc. No. 36, at 12). Plaintiffs, however, presented unrebutted

evidence at the evidentiary hearing that Pack Unit’s post-pandemic procedures for cleaning

common areas resemble their pre-pandemic procedures. Defendants have not increased the number

of inmate janitors or increased their access to cleaning solutions. Plaintiff King, who is a janitor at

Pack Unit, testified at the hearing that all inmate janitors perform twelve-hour shifts, that the

cleaning solutions provided are used up largely on the initial morning cleaning and are almost

depleted by mid-afternoon, and that only one pair of gloves is provided daily for him and his co-

janitor to share—an arrangement Plaintiffs’ medical experts described as being as effective as no

gloves at all. (Tr. 91:12–14). Plaintiff Valentine also testified regarding his concern about

sanitizing of the mess hall where meals are served, having observed that the same rag is used

“without cleaning it, or without rinsing it” to wipe ten or more tables at a time. (Tr. 70:12–13). As



                                                  21
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 22 of 33



for personal spaces, Defendants spray each inmate’s cubicle daily with diluted bleach, and

otherwise provide a shared bottle of disinfectant spray for common use. Defendants do not provide

access to disposable towels or additional tissues. These inadequate sanitizing and disinfecting

measures, at a time when hygiene is a life or death matter, reflect a deliberate indifference toward

the safety of Pack Unit inmates.

       The Court is further concerned by Defendants’ purported reasons for refusing to provide

paper towels and hand sanitizer to Pack Unit members. Given that Plaintiffs routinely use a variety

of other paper and cloth items without incident, the argument that disposable towels could be used

to start fires or clog toilets falls flat. The same holds for Defendants’ argument that alcohol-based

hand sanitizer could be ingested. As testimony by Dr. Vail at the hearing revealed, hand sanitizer

that is normally contraband has been used without incident in other prisons during other outbreaks.

Indeed, the Court understands that prisoners have been entrusted with manufacturing hand

sanitizer at another TDCJ facility. Denying Plaintiffs these potentially life-saving tools under such

dire circumstances for such remote reasons evinces a disregard for the health and safety of the men

at Pack Unit.

       Mr. Clerkly’s death also suggests a conscious disregard of substantial risk. Defendants’

own policies provide that inmates complaining of symptoms consistent with COVID-19 “should

be triaged as soon as possible” and “placed in medical isolation” and that all areas where the

symptomatic inmate spent time should be “thoroughly clean[ed] and disinfect[ed].” (Doc. No. 36-

5, at 5). Mr. Clerkly displayed difficulty breathing and quickly died from viral pneumonia soon

after he was transported to the hospital. However, Defendants made no representations to the Court

that they identified Mr. Clerkly as symptomatic, evaluated him for potential COVID-19 infection,

or isolated or treated him for COVID-19 at any point before his transport to the hospital on the day



                                                 22
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 23 of 33



of his death. What is clear is that Pack Unit did not implement further precautionary measures until

three days after Mr. Clerkly’s death, when his COVID-19 test came back positive. In the meantime,

countless inmates were knowingly exposed to a serious substantial risk of harm.

       Defendants argue that they cannot possibly be acting with deliberate indifference because

“TDCJ has implemented policies that are in accordance with CDC guidelines, and they have been

careful to ensure that those policies are being followed at the Pack Unit.” (Doc. No. 36, at 13). It

is true that official policies “bear heavily on the inquiry into deliberate indifference.” Helling v.

McKinney, 509 U.S. 25, 36 (1993). But it also matters whether and how the policy is being

administered. As discussed, Mr. Clerkly’s death has cast doubt on the policy’s implementation at

Pack Unit. So does unrefuted testimony at the hearing. For instance, the Court heard testimony

from Plaintiff King that an inmate janitor receives “maybe a quarter cup of powdered bleach” for

a multi-gallon mop bucket. (Tr. 78:8–9). TDCJ’s own policy requires a significantly higher

concentration: 8 ounces of powdered bleach to 1 gallon of water. (Doc. No. 36-6, at 4). Moreover,

the TDCJ cleaning guidance to which the policy refers states that common areas “should be

disinfected at least twice a day,” that “continuous (i.e., finish and then promptly begin again)

disinfection” of hand-contact areas is recommended, and that the mess hall “must be disinfected

between the feeding of groups.” See CMHC Infection Control Policy B-14.26, Gastrointestinal

Illness, at 7 (Aug. 2019), https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_

control_policy_manual/B-14.26.pdf; (Doc. No. 36-6, at 4 (citing CMHC Policy B-14.26 for

cleaning recommendations)). As discussed supra, these policies are not being adequately

implemented.

       Indeed, many of the measures ordered in the preliminary injunction largely overlap with

TDCJ’s COVID-19 policy requirements and recommendations. These include the Court’s orders



                                                 23
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 24 of 33



concerning access to soap, tissues, gloves, masks, regular cleaning, signage and education,

quarantine of new prisoners, and social distancing during transport. The current version of TDCJ

Policy CMHC B-14.52, effective April 15, 2020, advises that “in settings where social distancing

measures are difficult to maintain or in areas of significant community-based transmission,” “cloth

face coverings” may be used and “should be worn at all times.” (Doc. No. 36-6, at 2, 5). It also

states that officials should inform inmates of the suspension of copays, emphasize “handwashing

and cough etiquette with offenders,” including “cover[ing] coughs or sneezes with a tissue, then

throw[ing] the tissue in the trash,” and place posters with COVID-19 information at “strategic

places.” (Doc. No. 36-6, at 4, 34). The CMHC policy also requires, in addition to the cleaning

measures discussed above, that inmates or staff “thoroughly clean and disinfect all areas where

suspected or confirmed COVID-19 cases spent time” while using “gloves and a gown.” (Doc. No.

36-6, at 6). The policy’s transportation provisions provide that “offender transportation must be

curtailed, except for movement that is absolutely required,” and requires that when inmates are

transported “they must be seated at least 3 feet apart.” (Doc. No. 36-6, at 12). The policy also

recommends “implementing routine intake quarantine for all new intakes for 14 days before they

enter the facility’s general population.” (Doc. No. 36-6, at 5).

       The Court’s injunctive relief aims to promote compliance with TDCJ and CDC guidelines,

which Defendants themselves treat as the yardstick for reasonableness, based on a record that

reflects numerous failures on Defendants’ part to meet those guidelines. For instance, the Court’s

order that inmates be given access to tissue or additional toilet paper is intended to allow

compliance with the TDCJ policy that offenders should cough or sneeze into disposable tissues.

Currently, inmates at Pack Unit receive no tissues and only one roll of toilet paper each week,

leaving them to cough or sneeze into their hands when they run out. (Tr. 65:18–24). Similarly, the




                                                 24
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 25 of 33



CDC directs that prisons should ensure that “signage is understandable for non-English speaking

persons and those with low literacy, and make necessary accommodations for those with cognitive

or intellectual disabilities and those who are deaf, blind, or low-vision.” (Doc. No. 36-8, at 6). The

Court heard testimony that an illiterate inmate had asked Plaintiff Valentine to explain the COVID-

19 posters to him. (Tr. 68:18–69:6). Inmates who do not take protective measures for lack of

understanding present a known substantial risk of serious harm to Pack Unit. The Court’s order

that Pack Unit staff “give an oral presentation or show an educational video” provides a reasonable

measure to abate that risk, where Pack Unit officials so far have taken none. (Doc. No. 40).

       To the extent that the Court’s order goes beyond TDCJ and CDC policies, it does so only

with great care and out of great necessity. The CDC guidelines state, in bold, on the first page:

“The guidelines may need to be adapted based on individual facilities’ physical space, staffing,

population, operations, and other resources and conditions.” (Doc. No. 36-8, at 1). In Pack Unit,

the population consists of geriatric prisoners suffering from comorbidities that render them

particularly susceptible to COVID-19. The environment is a dormitory, making social distancing

in the living quarters impossible. And the conditions are now exceptionally dire, in that COVID-

19 is known to have already entered the facility. Defendants presented no evidence or testimony

to suggest that the steps they have taken are sufficient to meet this conflux of challenges facing

Pack Unit. In fact, counsel for Defendants agreed that steps beyond those proscribed by the CDC

may be needed to adequately protect Pack Unit inmates. (Tr. 109:15–110:2). Plaintiffs’ expert, Dr.

Young, described the measures taken by Defendants so far as “woefully inadequate” given the

special needs of the Unit. (Tr. 95:10).

       The Court’s order that TDCJ “provide the Plaintiffs and the Court with a detailed plan to

test all Pack Unit inmates,” (Doc. No. 40, at 4), is a direct and tailored response to the special



                                                 25
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 26 of 33



vulnerabilities of Pack Unit. Defendants are correct that “deliberate indifference exists wholly

independent of an optimal standard of care.” Gobert v. Caldwell, 463 F.3d 339, 349 (5th Cir. 2006).

But the Court does not order widespread testing because it is “optimal.” The Court orders it

because it is necessary for abating a substantial risk of serious harm to Pack Unit inmates. Dr.

Gathe testified that because of Pack Unit’s high-risk population, the difficulty of social distancing

in the dorms, lack of sterilization thus far, and the known introduction of COVID-19, testing of all

Pack Unit inmates for the virus is “necessary” in order to (1) isolate infected inmates, (2) provide

them timely treatment, and (3) prevent staff from bringing COVID-19 back out into the community.

(Tr. 14:6–15:6). Defendants have recently tested some inmates, including the fifty-three people in

Mr. Clerkly’s dorm. But more testing is essential because, as Dr. Gathe testified: “The [CDC]

recommendation [is] to test[] anyone that is at high risk of exposure, and my understanding with

the structure and where we are with the Pack Unit, is that each and every person at that institution

becomes, by definition, a high-risk person.” (Tr. 16:5–9). Defendants know they are working with

an extremely high-risk population. Their lack of willingness to take extra measures, including

measures as basic as providing hand sanitizer and extra toilet paper, to protect them reflects a

deliberate indifference toward their vulnerability.

       The Court readily acknowledges that any deliberate indifference inquiry must be sensitive

to the expertise and discretion of prison officials, the challenging nature of their jobs, and the

“realities of prison administration.” Helling v. McKinney, 509 U.S. 25, 37 (1993). Furthermore, in

times of evolving crisis, officials’ understanding of the risks involved will change, and what may

seem like reasonable measures to abate the crisis one day, may be revealed as inadequate the next.

For this reason, officials may not be held liable “if they responded reasonably to a known risk,

even if the harm ultimately was not averted.” Farmer, 511 U.S. at 826. But for all the deference




                                                 26
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 27 of 33



owed, prison officials must still take reasonable steps to abate known substantial risks of serious

harm, especially during a crisis. Id. at 847. What is “reasonable” will depend on the crisis.

       The day after this Court issued its preliminary injunction in this case, Judge Jon S. Tigar

of the Northern District of California declined to issue injunctive relief in Plata v. Newsom, No.

4:01-cv-1351 (N.D. Cal. Apr. 17, 2020), citing the reasonable steps taken by the California

Department of Corrections and Rehabilitation (CDCR) to prevent the spread of COVID-19 in

California prisons. The contrast between that case and Plaintiffs’ case is illuminating. The

plaintiffs in Plata filed suit seeking an order directing the CDCR to develop a plan to prevent the

spread of COVID-19 in California prisons. By the time of the preliminary injunction hearing, the

CDCR had developed and begun to implement an extensive plan. The measures taken included

accelerating the release of 3,500 inmates to reduce prison population, transferring 1,300 inmates

out of dorm housing to increase physical separation, sharply reducing transfers between facilities,

mass producing hand sanitizer and cloth masks (22,000 per day) for use by staff and inmates,

developing detailed protocols for managing symptomatic inmates and staff, disinfecting

commonly touched objects between each use, and adjusting inmate housing and activities to

increase physical distancing. Order Denying Plaintiffs’ Emergency Motion at 6–9, Plata, No. 4:01-

cv-1351, ECF No. 3291.The plaintiffs’ primary concern at the hearing appears to have been that

the physical distance between plaintiffs still had not been adequately increased. Id. at 9. Judge

Tigar held that the CDCR’s extensive efforts constituted reasonable measures to abate the risk of

COVID-19, though he observed that “no bright line divides a reasonable response from one that

is deliberately indifferent in violation of the Eighth Amendment.” Id. at 14.

       Defendants’ actions in this case fall on the other side of the line. Although Defendants have

taken some steps to address the substantial risk of COVID-19 in Pack Unit, Plaintiffs have made



                                                 27
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 28 of 33



a showing that a large portion of those steps have fallen short and continue to fall short even of

TDCJ and CDC guidelines. Defendants have also declined to provide basic tools to Plaintiffs that

would help them keep themselves safer, including adequate cleaning supplies, hand sanitizer, extra

toilet paper, and disposable towels. Finally, Defendants have provided no evidence that the steps

they have taken are adequate to reasonably address the specific needs of Pack Unit’s high-risk

population. Testimony from Plaintiffs’ medical experts and the fact that an inmate at Pack Unit

has died speak to how inadequate those steps have been. The Court concludes that Plaintiffs are

likely to establish that their conditions of confinement place them at substantial risk of harm from

COVID-19, in violation of their Eighth and Fourteenth Amendment rights, and that Defendants

are being deliberately indifferent to their obvious and serious medical and safety needs.

       B. Irreparable Harm

       Plaintiffs allege that they and their proposed class members face irreparable harm because

there is a strong likelihood that they will be infected with COVID-19, especially now that COVID-

19 has entered Pack Unit, and that because of their medical vulnerabilities, they face a heightened

risk of dying or suffering from serious illness and long-term health consequences. Plaintiffs must

show that “irreparable injury is likely in the absence of an injunction.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 22 (2008). A harm need not be inevitable or have already happened in

order for it to be irreparable; rather, imminent harm is also cognizable harm to merit an injunction.

See Helling, 509 U.S. at 33 (“It would be odd to deny an injunction to inmates who plainly proved

an unsafe, life-threatening condition in their prison on the ground that nothing yet had happened

to them. . . . [A] remedy for unsafe conditions need not await a tragic event.”).

       Plaintiffs’ alleged harm is both imminent and irreparable. Since this suit was filed, an

inmate at Pack Unit has already died from COVID-related causes. Plaintiffs’ most serious alleged



                                                 28
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 29 of 33



harm has thus come to pass. There continues to be an imminent harm threatening the inmates at

Pack Unit. Mr. Clerkly was living among other inmates at Pack Unit until the morning of his death,

thus coming into contact with an unidentified portion of the Unit’s population. Defendants have

not identified those who came in contact with Mr. Clerkly in the days preceding his death, nor

have they tested the Unit’s population for COVID-19. Thus, they have no means of isolating those

who can transmit the disease from those who have not yet been infected. Without further action to

prevent transmission, Plaintiffs certainly face further infection. The population at Pack Unit, a

geriatric unit, is overwhelmingly older and sicker than the prison population at large. Defendants

have not contested this fact, nor do they contest that COVID-19 is more likely to result in serious

illness or death in individuals who are older and have comorbidities. Given that the population at

Pack Unit is particularly vulnerable if exposed to COVID-19, and given that COVID-19 has

already entered the Unit, Plaintiffs face irreparable harm, in the form of serious illness or death.

       An injunction is necessary to prevent these irreparable harms from befalling Defendants.

Measures taken by Defendants to keep COVID-19 from spreading throughout Pack Unit would

maintain the status quo of Plaintiffs and proposed class members remaining alive and free from

serious illness stemming from COVID-19. Because the alleged harm is a high likelihood of serious

illness or death, the Court finds that Plaintiffs have properly alleged irreparable harm.

       C. Balancing of Equities and Public Interest

       The equities at issue and the public interest weigh in Plaintiffs’ favor. Plaintiffs face serious

irreparable harm—including severe illness, long-term health effects, and possibly death—if forced

to remain in the current conditions at Pack Unit. As discussed supra, prisons are particularly

susceptible to a rapid spread of the virus within their walls. And Plaintiffs and their proposed class

members—many of whom are elderly individuals with co-morbidities—are especially vulnerable



                                                  29
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 30 of 33



to not only contracting the virus, but indeed having particularly severe cases that may result in

death.

         Defendant’s countervailing contention is that they will suffer an institutional injury because

an injunction would “upend[] federalism principles, disregard[] the separation of powers, and

thwart[] the State’s fundamental prerogative, and Defendants’ basic duty as state officials, to

maintain safety and security in Texas prisons.” (Doc. No. 36, at 30–31). The Court recognizes that

states have a strong interest in the administration of their prisons, which is “bound up with state

laws, regulations, and procedures.” Woodford v. Ngo, 548 U.S. 81, 94 (2006) (quoting Preiser v.

Rodriguez, 411 U.S. 475, 491–92 (1973)). The Court also appreciates deeply the difficulty of

running a prison and that courts are “ill equipped” to undertake the task of prison administration,

which is within the province of the legislative and executive branches of government. Turner v.

Safley, 482 U.S. 78, 84–85 (1987) (quoting Procunier v. Martinez, 416 U.S. 396, 405–06 (1974)).

Courts accordingly should accord deference to prison authorities. Id.

         Principles of federalism and deference, however, do not erode the core tenet that “[p]rison

walls do not form a barrier separating prison inmates from the protections of the Constitution.”

Turner, 482 U.S. at 84. “Because prisoners retain these rights, ‘[w]hen a prison regulation or

practice offends a fundamental constitutional guarantee, federal courts will discharge their duty to

protect constitutional rights.’” Id. (quoting Martinez, 416 U.S. at 405–06). Thus where, as here,

prisoners demonstrate a substantial likelihood of proving successfully that Defendants’ response

to the global pandemic is deliberately indifferent in violation of their constitutional rights, the

balance of equities and public interest weigh in favor of granting an injunction to protect those

rights. Deference to prison policies must not come at the expense of ensuring that inmates are




                                                  30
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 31 of 33



afforded a constitutional minimum standard of care, particularly in the face of a rapidly spreading

and potentially deadly virus.3

       Moreover, an injunction will not, as Defendants contend, be “unduly burdensome to

Defendants, waste resources, and set a precedent for courts to micro-manage the operations of

prisons during a pandemic.” (Doc. No. 36, at 33). First, any burden Defendants incur from

implementing reasonable measures in response to COVID-19 are outweighed by the significant

and irreparable harm to Plaintiffs, particularly when the virus has already breached the prison’s

walls. See Laube v. Haley, 234 F. Supp. 2d 1227, 1252 (M.D Ala. 2002) (“The threat of harm to

the plaintiffs cannot be outweighed by the risk of financial burden or administrative inconvenience

to the defendants.”). This is particularly true where, as here, Defendants have failed to present to

the Court any evidence of undue burden by an injunction. Second, Defendants point to no evidence

that allows the Court to conclude that implementing reasonable measures to protect Plaintiffs’ lives

and constitutional rights will waste resources. Indeed, numerous provisions of the Court’s

injunction are measures that Defendants stated they had implemented but, in reality, have not—

for instance, providing masks and gloves for each inmate during janitorial shifts. And to the extent

Defendants contend that an injunction contravenes public interest because it would divert




3
  The Court notes that the Fifth Circuit recently affirmed the Supreme Court’s holding in Jacobson
v. Massachusetts, 197 U.S. 11 (1905), that, “when faced with a society-threatening epidemic, a
state may implement emergency measures that curtail constitutional rights so long as the measures
have at least some ‘real or substantial relation’ to the public health crisis and are not ‘beyond all
question, a plain, palpable invasion of rights secured by the fundamental law.’” In re Abbott, No.
20-50264, 2020 WL 1685929, at *7 (5th Cir. Apr. 7, 2020) (quoting Jacobson, 197 U.S. at 31).
The curtailment of constitutional rights permitted under In re Abbott and Jacobson, however, does
not apply to the instant case. Critically, Plaintiffs claim not that the State is infringing upon their
constitutional rights to combat a public health emergency, but rather that the State is infringing
upon their constitutional rights precisely because it is not reasonably combatting a public health
emergency within Pack Unit. Thus, Plaintiffs’ constitutional rights remain protected under the
Eighth Amendment’s deliberate indifference standard.

                                                  31
    Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 32 of 33



resources away from medical professionals, their argument falls flat. Defendants have stated, for

instance, that TDCJ is producing its own cloth masks for use by staff and inmates in TDCJ’s

manufacturing facilities.

       Indeed, an injunction will help preserve resources and serve not only Plaintiffs’ interests,

but also the interests of TDCJ employees, medical staff, and healthcare workers in the community

who would need to treat any infected inmates sent to nearby hospitals. Over the past six days, the

number of TDCJ employees who have contracted the virus rose from 72 to 183. See COVID-19

Updates, TDCJ (Apr. 11, 2020), https://www.tdcj.texas.gov/covid-19/index2.html; COVID-19

Updates, TDCJ (Apr. 18, 2020), https://www.tdcj.texas.gov/covid-19/index.html. Failure to take

reasonable measures exposes inmates and staff alike to the potentially deadly virus. Additionally,

Pack Unit inmates who develop moderate to severe cases of COVID-19 are transported to local

hospitals for more intensive care. See COVID-19 Updates, TDCJ (Apr. 14, 2020),

https://www.tdcj.texas.gov/covid-19/index2.html. Implementing reasonable measures will also

prevent an outbreak, which would strain resources at the local hospitals where sick inmates are

sent for treatment.

       Finally, an injunction will not encroach upon the administration of prisons. The Court

deeply appreciates the inordinately difficult undertaking of running a prison and accordingly, the

importance of deference to those with expertise in the task. The Court thus acknowledges that, in

the face of a global pandemic the likes of which we have not seen in living memory, the response

from our nation’s leaders and prisons will change along with evolving guidance from medical

experts—and so too may the Court’s injunction. Recognizing Defendants’ familiarity with the

administration of Pack Unit in particular, the Court remains open to working with the parties to

amend the injunction as the pandemic continues to evolve.




                                               32
      Case 4:20-cv-01115 Document 51 Filed on 04/20/20 in TXSD Page 33 of 33



        In the end, however, the irreparable harm to Plaintiffs and the public interest in protecting

Plaintiffs’ constitutional rights, as well as the safety of TDCJ staff and the broader community,

tips the balance of equities and public interest decisively in favor of Plaintiffs. The Court thus

concludes that the third and fourth factors weigh in favor of granting injunctive relief.

IV.     CONCLUSION

        For the above reasons, the Court finds that Plaintiffs have demonstrated the requirements

for issuance of the Court’s Preliminary Injunction Order (Doc. No. 40), dated April 16, 2020.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas on this the 20th day of April, 2020.




                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE




                                                 33
